DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/30/20 and has been entered and made of record. Currently, claims 1-6 are pending.

Response to Arguments

Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
The applicant asserts neither Hamada (US 2016/0054963) nor Farrell (US 5,717,841) discloses or even suggests that the management system has the schedule to effect that the server included in the management system transmits information collected from the electronic device to the external system in accordance with the schedule and the server effects management of the schedule using queuing and dequeuing with a predetermined condition when the server transmits the information to the external system in accordance with the schedule, as clearly recited in claim 1. The Examiner respectfully disagrees as the combination of Hamada and Farrell discloses the above mentioned features. Particularly, Hamada discloses collection agent 404 confirms whether job histories recorded on the HDD 204 exist at a time interval previously set ("Job History Transmission Interval" illustrated in Table 2), and transmits, 101 (para 61). The job history processing server 101 then processes and/or adds necessary information to the job history and transmits the job history information to job history audit system 131 (para 54). Farrell discloses queuing and dequeuing of job data based on trigger events (col 8 lines 46-52, col 9 lines 236-42, and col 11 lines 4-13). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the queuing and dequeuing of scheduled data, as described by Farrell, with the system of Hamada. The suggestion/motivation for doing so would have been to improve productivity and efficiency by eliminating manual redundancy checking of inactive jobs thereby improving system performance (col 2 lines 25-35 of Farrell).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamada (US 2016/0054963) in view of Farrell et al. (US 5,717,841).
Regarding claim 1, Hamada discloses a management system comprising: 
a server configured to execute transmission of information collected from an electronic device, in accordance with a schedule stored in the management system (see Fig. 1 and paras 34, 52-54, and 61, job history processing server 101 collects job log history information from collection agent 404 of one or more MFPs 111 and sends the job log history information to job history audit system 131, discloses collection agent 404 confirms whether job histories recorded on the HDD 204 exist at a time interval previously set ("Job History Transmission Interval" 101), 
wherein when the server executes the transmission of the information in accordance with the stored schedule, the server subjects the schedule to a queuing in a case where an enqueue condition for subjecting the schedule to the queuing is satisfied (see paras 54, 61, and 112-114, job history processing server 101 collects job log history information from collection agent 404 at a set time interval, a load balancer 151 assigns connections between the job history processing server 101 and the MFPs 111), and 
wherein the server subjects the queued schedule to a dequeuing to execute the transmission of the information in a case where a dequeue condition for subjecting the queued schedule to the dequeuing is satisfied (see paras 34, 52-54, and 61, job history processing server 101 collects job log history information from collection agent 404 of one or more MFPs 111 and sends the job log history information to job history audit system 131).
Hamada does not disclose expressly queing and dequeing conditions.
Farrell discloses wherein the server subjects the schedule to a queuing in a case where an enqueue condition for subjecting the schedule to the queuing is satisfied (see col 6 lines 15-54m col 7 lines 8-16, and col 8 lines 23-38, trigger events can be assigned to inactive print jobs that would then assigned the print jobs to a queue), and 
wherein the server subjects the queued schedule to a dequeuing to execute the transmission of the information in a case where a dequeue condition for subjecting the queued schedule to the dequeuing is satisfied (see col 8 lines 46-52, col 9 lines 23-42, and col 11 lines 4-13, trigger events can be assigned to inactive print jobs that would then assigned the print jobs to a queue and when certain other trigger events occur the print job will be dequeued to another device for processing).

The suggestion/motivation for doing so would have been to improve productivity and efficiency by eliminating manual redundancy checking of inactive jobs thereby improving system performance (col 2 lines 25-35 of Farrell).
Therefore, it would have been obvious to combine Farrell with Hamada to obtain the invention as specified in claim 1.

Regarding claim 2, Farrell further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on a number of the schedules being executed (see col 8 lines 22-38, a plurality of jobs can be queued and processed on a FIFO or some other priority order).  
Regarding claim 3, Hamada further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on a past error in transmission of the information to a transmission destination of the information in the schedule (see paras 56, 69-71, 108-109, and 146-147, faults or errors are detected and alter transmission of job history data).  
Regarding claim 4, Farrell further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule (see col 6 lines 15-54, repetitive trigger events can be set to be reused indefinitely, such as based on a certain date and time).  
Regarding claim 5, Farrell further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on aggregate data for each time period of a past execution result in transmission of the information to a transmission 
Regarding claim 6, Hamada further discloses wherein the management system comprises a plurality of the servers, wherein the queuing is shared by the plurality of the servers (see Fig. 9 and paras 112-114, a plurality of job history processing servers 101 collect job log history information from collection agent 404 at a set time interval, a load balancer 151 assigns connections between the job history processing server 101 and the MFPs 111).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677